       Case 2:17-cv-02936-RFB-BNW Document 66 Filed 10/14/20 Page 1 of 3




1    Sheri M. Thome, Esq.
     Nevada Bar No. 8657
2    I-Che Lai, Esq.
     Nevada Bar No. 12247
3
     WILSON, ELSER, MOSKOWITZ,
4    EDELMAN & DICKER LLP
     6689 Las Vegas Boulevard South, Suite 200
5    Las Vegas, NV 89119
     Tel: (702) 727-1400; Fax: (702) 727-1401
6    Sheri.Thome@wilsonelser.com
     I-Che.Lai@wilsonelser.com
7
     Attorneys for Defendant
8    Las Vegas Valley Water District

9                                   UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     LINDA BUNDY,                                            Case No.    2:17-cv-02936-RFB-BNW
12
                             Plaintiff,
13
         v.
14

15   LAS VEGAS VALLEY WATER
     DISTRICT, DOE INDIVIDUALS I through X,
16   inclusive; and ROE CORPORATIONS I through
     X inclusive;
17
                             Defendant.
18
19    DEFENDANT LAS VEGAS VALLEY WATER DISTRICT’S MOTION TO EXTEND THE
20                 DEADLINE TO FILE THE AMENDED JOINT PRE-TRIAL ORDER
21                                               (First Request)
22            Pursuant to Local Rule IA 6-1, Defendant Las Vegas Valley Water District (the “District”)
23   respectfully move to extend the October 13, 2020 deadline to file the amended joint pre-trial order.
24   This is the first request.
25            An extension of the deadline is necessary to account for the unavailability of Plaintiff’s lead
26   counsel, Matthew Callister. Mr. Callister has recently gone on inactive status and does not appear to
27   be involved in this case in the foreseeable future. Since this Court issued its minute order denying
28   the parties’ joint pre-trial order, (ECF No. 64), Defendant has had difficulty reaching Plaintiff’s new

                                                         1
     1657526v.1
       Case 2:17-cv-02936-RFB-BNW Document 66 Filed 10/14/20 Page 2 of 3




 1   lead counsel to discuss the amended joint pre-trial order. Defendant needs additional time to prepare

 2   a joint pre-trial order with Plaintiff’s new lead counsel. Accordingly, this Court should grant

 3   Defendant’s motion and extend the deadline to file the amended joint pre-trial order to November

 4   13, 2020.

 5           Dated: October 13, 2020

 6                                                        WILSON, ELSER, MOSKOWITZ,
                                                          EDELMAN & DICKER LLP
 7

 8
                                                    By: /s/ Sheri M. Thome
 9                                                      Sheri M. Thome, Esq.
                                                        Nevada Bar No. 008657
10                                                      I-Che Lai, Esq.
                                                        Nevada Bar No. 012247
11                                                      6689 Las Vegas Boulevard South, Suite 200
                                                        Las Vegas, NV 89119
12
                                                        Attorneys for Defendant
13                                                      Las Vegas Valley Water District

14
                  IT IS SO ORDERED
15
                  DATED: October 14, 2020
16

17

18                ______________________________
                  UNITED STATES DISTRICT JUDGE
19

20

21

22                  IT IS SO ORDERED
23
                    DATED:
24

25

26                  ______________________________
                    UNITED STATES DISTRICT JUDGE
27
28

                                                      2
     1657526v.1
       Case 2:17-cv-02936-RFB-BNW Document 66 Filed 10/14/20 Page 3 of 3




1                                     CERTIFICATE OF SERVICE

2            Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of WILSON, ELSER,
3
     MOSKOWITZ, EDELMAN & DICKER LLP and that on this 13th day of October, 2020, I served a
4
     true and correct copy of the foregoing DEFENDANT LAS VEGAS VALLEY WATER
5
     DISTRICT’S MOTION TO EXTEND THE DEADLINE TO FILE THE AMENDED JOINT
6
     PRE-TRIAL ORDER (First Request) as follows:
7

8                  by placing same to be deposited for mailing in the United States Mail, in a sealed
                   envelope upon which first class postage was prepaid in Las Vegas, Nevada;
9
                   via electronic means by operation of the Court’s electronic filing system, upon each
10                 party in this case who is registered as an electronic case filing user with the Clerk;
11
                   via hand-delivery to the addressees listed below;
12
                   via facsimile;
13
                   by transmitting via email the document listed above to the email address set forth
14                 below on this date before 5:00 p.m.
15

16
                                         BY:     /s/ Lani Maile
17                                           An Employee of
                                             WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
18
19

20

21

22

23

24

25

26

27
28

                                                      3
     1657526v.1
